DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0094701 in view of Bertolini (4,580,805).
EP 0094701 discloses a trailer comprising a bed portion comprising a deck (I) comprising a first end near front extension (II) and a second end near rear extension (III), as shown in Figure 1.  The front extension (II) is moveably engaged to the first end of the deck (I), as shown in Figures 1 and 2.  The rear extension (III) is moveably engaged to the second end of the deck (I), as shown in Figures 1 and 2.  The front extension is arranged vertically relative to the rear extension, as shown in Figures 2-4.  In reference to claims 2 and 17, the front extension is arranged directly over the rear extension, as shown in Figures 2-4.  In reference to claim 7, the front extension and the rear extension are configured to be fastened at a predetermined length so that trailer can support both 20’ and 40’ shipping containers, as disclosed.  In reference to claim 8, the trailer comprises an attachment portion (24) configured to attach the trailer to a cab, as shown in Figure 3 and disclosed on lines 27-30 of page 4.  In reference to claim 9, the front extension and the rear extension can move independently of each other.  In reference to claim 16, the trailer is connected to a cab, as disclosed on lines 27-30 of page 4.  However, EP 0094701 does not disclose the extensions have first and second beams.
Bertolini teaches forming a trailer extension with beams (38) that are located along the lateral sides of the extension to be received by a deck of a trailer for movement of the extension, as shown in Figures 1-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second lateral beams to the front and rear extensions of EP 0094701, as taught by Bertolini, to improve rigidity of the extensions to support more cargo weight.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of EP 0094701 and Bertolini (4,580,805), as applied to claim 1, in view of Lutz (US 20180162463).
EP 0094701, as modified, does not disclose the trailer is a lowboy trailer.
Lutz teaches forming a lowboy trailer with extension.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the trailer of EP 0094701, as modified, as a lowboy trailer, as taught by Lutz, allow the transportation of oversized cargo.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of EP 0094701 and Bertolini (4,580,805), as applied to claim 1, in view of Lutz (US 20180162463).
EP 0094701, as modified, does not disclose the claimed material.
Lutz teaches forming a portion of a bed portion from steel, as disclosed in paragraph [0007].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a bed portion of the trailer of EP 0094701, as modified, from steel, as taught by Lutz, as an obvious material choice that is inexpensive and easy to shape/manufacture.
Claims 11-15 rejected under 35 U.S.C. 103 as being unpatentable over the combination of EP 0094701 and Bertolini (4,580,805), as applied to claim 1, in view of Lutz (US 20180162463).
EP 0094701, as modified, discloses the trailer has a plurality of axles.  However, EP 0094701, as modified, does not disclose the bell crank or axles rotating.
Lutz teaches the specific axle attachment comprising axles (30), turntables (34), bellcrank (38), ring bearing (39), at least one cylinder (42), attaching member (36) for adjacent turntables, and a power source (44), as disclosed in paragraphs [0007] and [0052-0055] and shown in Figures 7A-7I.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the axles of EP 0094701, as modified, using the rotating assembly of Lutz to improve the turning radius of the vehicle with the trailer.
Allowable Subject Matter
Claims 3-5 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        August 23, 2022